Townsend, J.
The appellant has filed four specifications of error, as follows: ‘ ‘First. The court erred in directing the jury to return a verdict for the plaintiff. Second. The court erred in refusing to set aside the verdict herein because the same was contrary to law. Third. The court erred in refusing to set aside the verdict herein because the same was contrary to the evidence. Fourth. The court erred in overruling defendant’s motion for a new trial, and entering judgment for plaintiff. ’ ’ If the court below was right in directing a verdict, this case should be affirmed; otherwise, it should be reversed. The rule in this jurisdiction is laid down in Railway Co. vs Driggers, 1 Ind. Ter. 412. The court should direct a verdict where a different verdict would be sot aside as contrary to the evidence. The court, in directing a verdict, necessarily passed upon the evidence; and we have examined the evidence in the record carefully, to determine whether the court was justified in directing a verdict and rendering judgment upon the same. The conclusion we have reached is that the defendant took advanlage of an ignorant, full-blood Cherokee girl, to first *374get possession of $265.70 that she was entitled to receive from the treasurer of the Cherokee Nation; and, while defendant admits he received the money, the order, if any ever existed, upon which defendant claims the money was paid, could not be produced; neither was any order or authority shown from the plaintiff authorizing or directing the payment of the money to any one. He claims he paid $150 of the money to one Sevier, upon some understanding or representation that it was to go to a person who, the record discloses, both defendant and Sevier knew was not entitled to draw any money. We think the court was justified in directing a verdict and rendering judgment upon the same, and that by doing so substantial justice has been done. Therefore the judgment of the court below is affirmed.
Clayton, C. J., and Gill, J., concur.